  Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 1 of 17 PageID #:1380



                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


David Lechuga and Shamsadin             )
Muhammad, on behalf of                  )
themselves and all similarly            )
situated employees                      )
                                        )
      Plaintiffs,                       )
                                        )
      v.                                )    No. 20 C 3378
                                        )
Elite Engineering, Inc., et             )
al.,                                    )
                                        )
      Defendants.


                      Memorandum Opinion and Order

     The named plaintiffs in this action allege on behalf of

themselves and others similarly situated that they performed work

for defendants as de facto employees of Elite Engineering, but

defendants misclassified them as independent contractors. As a

result, plaintiffs claim, they were denied overtime pay to which

they were entitled under the Fair Labor Standards Act (“FLSA”) and

parallel laws of Missouri, New York, Ohio, and Wisconsin. Plaintiff

Lechuga also asserts individual and class claims under New York

law, alleging that defendants failed to provide appropriate wage

notices and wage statements.

     According to the Amended Complaint, plaintiffs and the class

members    were    cable   television       installation     technicians     who

performed defendants’ primary business activity of installing
  Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 2 of 17 PageID #:1381



cable television in the above-named states. Defendants’ answer

denies that either named plaintiff was an employee of Elite

Engineering; denies that Muhammad performed any work for Elite

Engineering at all; and denies that defendants misclassified the

members of the FLSA collective and putative class or compensated

any of them unlawfully. Defendants also assert various affirmative

defenses.

     In     October   of   2020,    I   granted    plaintiffs’     motion    for

conditional certification of the FLSA claim pursuant to 29 U.S.C.

§ 216(b). I later stayed the case by agreement while the parties

exchanged information bearing on liability and damages and engaged

in mediation. In an unopposed, “consent” motion, plaintiffs now

seek: (1) certification of a Fair Labor Standards Act (“FLSA”)

collective action and Missouri, New York, Ohio, and Wisconsin class

actions for settlement purposes, (2) approval of the parties’

collective action settlement, (3) preliminary approval of the

parties’ class action settlement, (4) approval of notice to the

putative claimants, and (5) a hearing for final approval of the

class action settlement agreement. The motion is granted as to

collective and class certification and is otherwise denied without

prejudice for the reasons explained below.

     In deciding a motion for preliminary approval of a class

action settlement and certification of a settlement class, I must

undertake two essential inquiries: First, I must “conduct an

                                        2
  Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 3 of 17 PageID #:1382



independent      class   certification       analysis,”    giving    “heightened

attention” to the requirements of Rule 23, given the parties’ non-

adversarial      posture.    In   re   Nat'l     Collegiate   Athletic     Ass'n

Student-Athlete Concussion Inj. Litig., 314 F.R.D. 580, 588 (N.D.

Ill. 2016). Second, I must decide whether the proposed settlement

is “within the range of possible approval,” as the first of two

steps to determine whether the proposed Rule 23 settlement is fair,

adequate, reasonable, and not a product of collusion. Armstrong v.

Bd. of Sch. Dirs. of Milwaukee, 616 F.2d 305, 314 (7th Cir. 1980),

overruled on other grounds by Felzen v. Andreas, 134 F.3d 873 (7th

Cir. 1998).

                            A. Class Certification

       The parties seek to certify one settlement class defined as:

       All Technicians who performed work for Defendants
       between June 8, 2017 and December 4, 2021[,] and all
       persons who have previously filed with the Court a
       consent to join the FLSA claim asserted in the
       Litigation.

Mot.   at   4.    This   class,   they       agree,   comprises     seventy-five

individuals, all of whom have been identified.

       District courts have broad discretion to determine whether

certification of a class is appropriate. Arreola v. Godinez, 546

F.3d 788, 794 (7th Cir. 2008). Nevertheless, courts must perform

a “rigorous analysis” to ensure that each prerequisite of Rule

23(a)—numerosity,        commonality,        typicality,    and     adequacy      of

representation—is satisfied, as well as one subsection of Rule

                                         3
  Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 4 of 17 PageID #:1383



23(b). Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161, 102 S.

Ct. 2364, 2372, 72 L. Ed. 2d 740 (1982); see also Oshana v. Coca–

Cola Co., 472 F.3d 506, 513 (7th Cir. 2006). In combined actions,

i.e., suits alleging both FLSA violations on behalf of a collective

and state law violations on behalf of a class, “the question

whether a class should be certified under Rule 23(b)(3) will turn—

as it always does—on the application of the criteria set forth in

the rule.”    Ervin v. OS Rest. Servs., Inc., 632 F.3d 971, 974 (7th

Cir. 2011).

     Numerosity: To satisfy Rule 23’s numerosity requirement, the

proposed class must be “so numerous that joinder of all members is

impracticable.” Fed. R. Civ. P. 23(a)(1). The proposed class

comprises 75 individuals, which is well over the number the Seventh

Circuit has found sufficient to satisfy Rule 23(a). See, e.g.

Mulvania v. Sheriff of Rock Island Cnty., 850 F.3d 849, 859-60

(7th Cir. 2017) (“While there is no magic number that applies to

every case, a forty-member class is often regarded as sufficient

to meet the numerosity requirement.”). The proposed class meets

this criterion.

     Commonality: Rule 23(a)(2) requires that there be “questions

of law or fact common to the class.” Fed. R. Civ. P. 23(a)(2).

Plaintiffs must “demonstrate that the class members have suffered

the same injury” and that their claims “depend upon a common

contention...capable      of   classwide     resolution—which       means   that

                                       4
  Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 5 of 17 PageID #:1384



determination of its truth or falsity will resolve an issue that

is central to the validity of each one of the claims in one stroke.”

Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349-50, 131 S. Ct.

2541, 2551, 180 L. Ed. 2d 374 (2011). This requirement is satisfied

in this case because all class members held the same job, were

compensated in the same manner, and assert the same legal theory

based on the “economic reality test”—which they seek to establish

using common evidence. See Mot. at 9.

     Typicality: “Typicality is closely related to commonality.”

In re AT & T Mobility Wireless Data Servs. Sales Litig., 270 F.R.D.

330, 342 (N.D. Ill. 2010) (citing Keele v. Wexler, 149 F.3d 589,

595 (7th Cir. 1998) (a “plaintiff’s claim is typical if it arises

from the same event or practice or course of conduct that gives

rise to the claims of other class members and his or her claims

are based on the same legal theory.”)). That, too, is the case

here: the parties agree that there are seventy-five individuals in

the class, and plaintiffs allege that all of them were wrongly

classified as independent contractors when the evidence—WhatsApp

logs, text messages, and other communications between defendants

and technicians—establishes that they were employees based on the

“economic reality of the working relationship.” Hollins v. Regency

Corp., 867 F.3d 830, 835 (7th Cir. 2017) (internal quotation marks

and citation omitted).



                                       5
     Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 6 of 17 PageID #:1385



        Adequacy of Representation: Rule 23(a)(4) requires plaintiffs

to establish that “the representative parties will fairly and

adequately protect the interests of the class.” Amchem Prod., Inc.

v.     Windsor,    521   U.S.   591,    625      (1997).   The   adequacy   inquiry

comprises two parts: “(1) the adequacy of the named plaintiffs as

representatives of the proposed class’s myriad members, with their

differing and separate interests, and (2) the adequacy of the

proposed class counsel.” Gomez v. St. Vincent Health, Inc., 649

F.3d 583, 592 (7th Cir. 2011), as modified (Sept. 22, 2011). The

first     prong    is    satisfied,    as       the   parties    propose   just   one

settlement class, and the named plaintiffs’ interests are aligned

with the interests of the absent class members: their individual

claims are typical of the class claims, as the named plaintiffs

held the same position and suffered the same injury, based on the

same payment scheme, during the same time period as all other class

members. No conflicts of interest are apparent.

        As for the second prong, there is no question that class

counsel are highly experienced in this type of litigation and that

they have the resources and expertise to represent the class

competently. Nevertheless, their submissions bear the hallmarks of

a high-volume law practice, including occasional but significant

errors that I presume result from the recycling of materials

previously prepared in conjunction with other class settlements.

Compare, e.g., Settlement Release Agreement, Exh. 1 at 3 (defining

                                            6
  Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 7 of 17 PageID #:1386



“Total Settlement Amount” as “the total payments required of

Defendants under this Agreement and for purposes of calculating

the Gross Settlement Amount, which shall not exceed $400,000”)

with Notice of Settlement Form, Exh. 2 at 2 (notifying class

members that “[t]he proposed settlement obligates Defendants to

pay up to a gross settlement amount (referred to in the Settlement

Agreement as the ‘Maximum Settlement Amount’) of $274,971.22.”);

and compare Settlement Release Agreement, Exh. 1 at 3 (providing

“Service awards to Named Plaintiff David Lechuga of $5,000.00 and

to Named Plaintiff Shamsadin Muhammad of $2,000 each (sic)” with

Notice of Settlement Form, Exh. 2 at 4 (“The Class Representatives

will request the Court to approve a service award of $5,000.00 to

be paid to each of them to be paid from the Maximum Payout”). See

also Potashnick Decl. at ¶ 11 (referring to settlement payments

“providing      a    fixed     amount     to        all    delivery    drivers     and    a

proportional amount of the remainder to all delivery drivers who

file   timely       claims     based    on     the    number      of   deliveries       they

performed”);        Forester      Decl.        at     caption      (naming      incorrect

defendant). While plaintiffs’ counsel are qualified to represent

the class, such errors of inattention, if they persist, may cause

me to revisit my finding that they are adequate representatives of

the class in this case.

       Rule   23(b)(3):         Certification             under   Rule       23(b)(3)    is

appropriate         if   the     proposed        class       meets     two     additional

                                             7
    Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 8 of 17 PageID #:1387



requirements: common questions of law or fact must “predominate

over any questions affecting only individual members,” and class

resolution must be “superior to other available methods for fairly

and efficiently adjudicating the controversy.” Fed. R. Civ. P.

23(b)(3). The predominance inquiry tests whether the proposed

class     is    “sufficiently     cohesive    to    warrant    adjudication         by

representation.” Amchem, 521 U.S. at 623. “[A] common question

predominates over individual claims if ‘a failure of proof on the

[common question] would end the case’ and the whole class ‘will

prevail or fail in unison.’” Bell v. PNC Bank, Nat. Ass’n, 800

F.3d 360, 378 (7th Cir. 2015) (quoting Amgen Inc. v. Connecticut

Ret. Plans & Tr. Funds, 568 U.S. 455, 460 (2013)). The common

question that predominates in this case is whether defendants had

a    practice    of   misclassifying       the   technicians     who    performed

services for them as independent contractors. If this question

were tried, a negative answer would eviscerate the class claims,

while an affirmative answer would entitle each class member to

relief in an individualized amount that can be—and, indeed, has

been—calculated based on defendants’ records.

        The superiority requirement is also satisfied. The parties

have provided information concerning the amount to which each class

member will be entitled under the settlement (more on that issue

shortly). While some class members have damages claims valued in

the thousands of dollars, many are closer to $100. While that is

                                         8
  Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 9 of 17 PageID #:1388



more than a nominal recovery to be sure, it is substantially less

than the expenses any class member would likely incur to litigate

his or her claim on an individual basis. See Butler v. Am. Cable

& Tel., LLC, No. 09 CV 5336, 2011 WL 4729789, at *7 (N.D. Ill.

Oct. 6, 2011) (superiority requirement met where “the cost of

litigation would likely outweigh the benefit” of pursuing claims

individually).

                  B. Preliminary Settlement Approval

     “Federal    courts    naturally       favor   the   settlement   of   class

action litigation,” Isby v. Bayh, 75 F.3d 1191, 1196 (7th Cir.

1996), as settlement “minimizes the litigation expenses of both

parties and also reduces the strain such litigation imposes upon

already scarce judicial resources.” In re AT & T Mobility Wireless

Data Servs. Sales Litig., 270 F.R.D. 330, 345 (N.D. Ill. 2010)

(citations omitted). Nevertheless, class settlements require close

judicial supervision to ensure that the settlement is “fair,

adequate, and reasonable, and not a product of collusion.” Reynolds

v. Beneficial Nat. Bank, 288 F.3d 277, 279 (7th Cir. 2002). See

also Culver v. City of Milwaukee, 277 F.3d 908, 910 (7th Cir. 2002)

(courts must be attentive to “the danger that the [class] lawyer

will sell out the class in exchange for the defendant’s tacit

agreement not to challenge the lawyer’s fee request”) (citing

cases). Indeed, the Seventh Circuit has “gone so far as to term

the district judge in the settlement phase of a class action suit

                                       9
 Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 10 of 17 PageID #:1389



a fiduciary of the class, who is subject therefore to the high

duty of care that the law requires of fiduciaries.” Reynolds, 288

F.3d at 279.

      In    weighing    whether    to   grant       preliminary      approval   of    a

proposed settlement, “courts must consider: (1) the strength of

plaintiffs’ case compared to the terms of the proposed settlement;

(2)   the   likely     complexity,      length      and    expense    of   continued

litigation; (3) the amount of opposition to settlement among

[a]ffected parties; (4) the opinion of competent counsel; and (5)

the   stage      of   the   proceedings       and    the   amount     of   discovery

completed.” In re AT & T Mobility Wireless, 270 F.R.D. at 346

(citing Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d

646, 653 (7th Cir. 2006)). While plaintiffs’ discussion of factors

2, 3, and 5 supports their motion for preliminary approval, the

record raises red flags with respect to factors 1 and 4.

      The first factor is the “most important factor relevant to

the fairness of a class action settlement.” Synfuel Techs., 463

F.3d at 653 (internal quotation marks and citation omitted). To

balance the strength of the plaintiffs’ case against the amount

offered     in   a    proposed    settlement,        courts   “should      begin     by

‘quantify[ing] the net expected value of continued litigation to

the class.’” Id. (quoting Reynolds, 288 F.3d at 284–85) (alteration

in Synfuel). Here, plaintiffs assert that the class claims are

“supported by substantial evidence,” which I assume refers to the

                                         10
 Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 11 of 17 PageID #:1390



“WhatsApp logs, emails, text messages and other communications

showing treatment of the Technicians” they reference elsewhere in

their motion. Against the strength of this evidence, however,

plaintiffs      acknowledge      that   defendants        raise    non-frivolous

defenses; recognize the inherent uncertainties of trial and the

expense of continued litigation; and perceive the benefits of

compromise. So far so good.

      Where things go awry is in plaintiffs’ valuation of the class

claims in comparison with the value of the proposed settlement.

Plaintiffs state that “[g]oing into mediation, Plaintiffs’ counsel

calculated $368,375.00 in actual overtime pay damages” for the

class.   Mot.    at   15.   By   plaintiffs’     account,    this    means   that

“[p]laintiffs achieved a gross settlement amount equal to about

109% of actual damages”—a figure they presumably base on the Total

Settlement Amount of $400,000. But the Total Settlement Amount

“has barely any connection to the settlement’s value to the class.”

Pearson v. NBTY, Inc., 772 F.3d 778, 781 (7th Cir. 2014). Indeed,

the gross settlement amount of $400,000 includes not only the

damages payable to the class, but also attorneys’ fees, litigation

costs, and administrative expenses. Accordingly, plaintiffs’ claim

to   have   obtained    a   triumphant       “109%   of   actual    damages”   is

misleading, as the amounts they compare shed little light on

whether the settlement offers fair and adequate compensation to

the class members.

                                        11
 Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 12 of 17 PageID #:1391



        Moreover, while the settlement purports to provide $225,000

in class damages, this provision, too, is misleading, as the

settlement agreement also includes a provision that, as I read it,

caps defendants’ actual damages exposure at only 45% of that

amount, or $101,250. See Settlement Release Agreement, Exh. 1 at

§ 2.1(A)(1) (allocating “$225,000 as and for damages”); but see

id. at § 2.1(E) (“the maximum damages claim rate shall be 45% ....

If more than 45% of damages are claimed, then each claimant’s share

of the damages shall be proportionately reduced so that the total

damages claimed are equal to 45% of the damages available for

claims.”). Accordingly, the maximum amount actually available to

the class as damages is just $101,250, or about 27.5% of the actual

overtime damages that plaintiffs’ counsel assessed as owing based

on defendants’ records. That is a far cry from the 109% that

plaintiffs’ counsel claim, and lower than all but the very lowest

end of the range of percentages deemed adequate in the cases they

cite. See Mot. at 15 (citing Jimenez v. Pizzerias, LLC, 2017 U.S.

Dist.    LEXIS   129820,      *10-11    (S.D.    Fla.      Aug.    14)   (approving

settlement equal to 2/3rds of actual damages); Selk v. Pioneers

Mem. Healthcare Dist., 159 F. Supp. 3d 1164, 1172 (S.D. Cal. 2016)

(approving settlement fund amounting to 26% to 50% of maximum

recovery); Jones v. Agilysis, Inc., 2014 U.S. Dist. LEXIS 68562,

*9-10    (N.D.   Cal.   May    19,     2014)    (approving        “non-reversionary

settlement    constitut[ing]         between    30%   to    60%     of   recoverable

                                         12
 Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 13 of 17 PageID #:1392



damages”); Knight v. Red Door Salons, Inc., 2009 U.S. Dist. LEXIS

11149, *9-10 (N.D. Cal. Feb. 2, 2009) (approving settlement of “at

least 50% of the damages Class Members could seek”).

       The attorneys’ fees provided in the proposed settlement are

inappropriate       for   similar    reasons.   The     settlement   allocates

$160,000, or 40% of the $400,000 Total Settlement Amount, to

attorneys’ fees. Yet, “[t]he law is clear that fees paid to lead

and additional class counsel are not considered a ‘value’ to the

class, as counsel should well know.” Kaufman v. Am. Express Travel

Related Servs., Co., No. 07-CV-1707, 2016 WL 806546, at *11 (N.D.

Ill. Mar. 2, 2016) (citing Pearson 772 F.3d at 781), aff’d sub

nom. Kaufman v. Am. Express Travel Related Servs. Co., Inc., 877

F.3d 276 (7th Cir. 2017). Accordingly, when attorneys’ fees are

calculated as a percentage of the recovery obtained through a class

settlement, “the Court must deduct costs that do not directly

benefit the class from the settlement amount when determining the

reasonableness of the fee.” Leung v. XPO Logistics, Inc., 326

F.R.D. 185, 199 (N.D. Ill. 2018). As noted above, the maximum value

of the proposed settlement to the class appears to be $101,250—

less   than   the    $160,000   it    allocates    to    its   attorneys.    See

Settlement Release Agreement at § 2.1(A)(3). Counsel offer no

justification or authority for an award of attorneys’ fees in

excess of the total recovery available to the class.



                                       13
 Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 14 of 17 PageID #:1393



     I also have serious reservations about the proposed claims

process,   as   well   as   about   the    manner   in   which   payments    are

calculated and distributed. In particular, I am concerned that the

parties’ agreement requires class members to submit claim forms to

obtain any recovery at all. Although “there is nothing inherently

suspect about requiring class members to submit claim forms in

order to receive payment, Schulte v. Fifth Third Bank, 805 F. Supp.

2d 560, 593 (N.D. Ill. 2011), it is hard to see the purpose of

such forms in this case (if not to reduce the likely number of

claims), since both sides appear to know exactly who is in the

seventy-five-member class and how many hours of unpaid overtime

each class member worked. This is not a case in which class members

number in the hundreds of thousands or millions and may have

different types of claims or no claim at all. Cf. e.g., In re

WorldCom, Inc. Sec. Litig., No. 02 CIV 3288(DLC), 2004 WL 2591402,

at *12 (S.D.N.Y. Nov. 12, 2004) (claim form required of class

members was “necessary in order for a fair distribution of the

settlement proceeds,” since “merely holding securities” did not

entitle notice recipients to payment).

     It is true that individuals wishing to be part of the FLSA

collective must opt in to participate in the settlement of the

federal claim, while those wishing to be part of a Rule 23 class

will be deemed to participate in the settlement of their state

claim unless they opt out. See 29 U.S.C.A. § 216 (“No employee

                                      14
    Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 15 of 17 PageID #:1394



shall be a party plaintiff to [an FLSA] action unless he gives his

consent in writing to become such a party and such consent is filed

in the court in which such action is brought.”) But it does not

follow that the affirmative act of returning a claim form is

required to receive any payment at all. Instead, the notice sent

to the individuals the parties have identified as eligible to

assert federal and state claims can inform them that they have

“two binary choices: (1) decide whether to opt in and participate

in the federal action; (2) decide whether to opt out and not

participate in the state-law claims.” Ervin v. OS Rest. Servs.,

Inc., 632 F.3d 971, 978 (7th Cir. 2011). The notice can inform

them, for example, that if they take no action by a certain date,

they will be deemed to have elected to participate only in the

relevant state settlement and will: a) receive payment in an amount

the parties have negotiated based on the worker’s unpaid hours

(which will be identified in the notice); and b) release only state

claims arising out of the challenged practice. Alternatively, the

notice could inform them, they may opt in to the FLSA settlement

by returning a claim form, in which they may also elect to opt out

of the state settlement, and can identify the specific payment

amount     each    option    entails,     as   well    as   the   scope    of   the

corresponding release.1 Such a claims procedure strikes me as no


1 Naturally, defendants wish for the broadest possible release at
the lowest possible cost, while plaintiffs wish for the greatest
                                         15
 Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 16 of 17 PageID #:1395



more   complex    or   difficult    to     administer    than   the    proposed

settlement agreement’s sliding scale based on claim rates.

       Moreover, the sliding scale itself reinforces my sense that

the    claims   process   is   designed     to    discourage,    rather     than

encourage, the filing of claims. Unlike in Schulte, where the fact

that the defendant’s “total monetary payment to the settlement

fund” was the same regardless of the claim rate, the distribution

structure of the proposed settlement, coupled with the requirement

that individuals who wish to participate only in the Rule 23 class

must nevertheless return a claim form to obtain payment, raises

“concerns that the claims process is designed to limit the ‘take

rate’ of the Class Members.” Schulte 805 F. Supp. 2d at 591.

Solidifying     this   impression    is    that   the   proposed      settlement

provides that any unclaimed damages revert to defendants. See

Kolinek v. Walgreen Co., 311 F.R.D. 483, 499 (N.D. Ill. 2015) (“A

cumbersome claims process is particularly suspect in the case of

a reversionary settlement, that is, a settlement under which the

defendant recaptures unclaimed funds”) (citing Schulte 2010 WL



possible recovery for the least possible cost. Nothing prevents
the parties from negotiating differentiated payments to offer
greater recovery to plaintiffs willing to settle all claims in
return for a broad release and lesser recovery to plaintiffs who,
either by taking no action or by indicating their desire to opt
out of the state settlement, preserve one of their claims. Of
course, an individual who both expresses an intent to opt out of
the state settlement and declines to indicate an intent to opt in
to the federal settlement will preserve both claims and will be
entitled to no payment.
                                      16
 Case: 1:20-cv-03378 Document #: 47 Filed: 09/10/21 Page 17 of 17 PageID #:1396



8816289, at *5 and Pearson, 772 F.3d at 783. Indeed, the Seventh

Circuit instructs that “[m]oney not claimed by class members should

be used for the class’s benefit to the extent that is feasible,

Ira Holtzman, C.P.A. v. Turza, 728 F.3d 682, 689 (7th Cir. 2013),

and nothing in the parties’ submissions suggests that it is

infeasible to do so here.

      For the foregoing reasons, plaintiffs’ consent motion is

granted as to class certification but is denied as to approval of

the   collective    action    settlement;     denied     as   to   preliminary

approval of the class settlement; denied as to approval of notice;

and denied as to the request for hearing.



                                           ENTER ORDER:




                                    _____________________________
                                           Elaine E. Bucklo
                                     United States District Judge

Dated: September 10, 2021




                                      17
